DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (US 20020112224 A1).
Regarding claim 1, Cox (US 20020112224 A1) discloses:
a computer-implemented method comprising: receiving text files, each having data defined in various format types, at least by (paragraph [0037, 0041] describes XML files (e.g. “ text files) being received via FTP, paragraph [0042] further discloses different XML elements as data defined in various format types
the text files being received without a reference to a schema defining the text files,
receiving a description file for each of the text files describing one of the format types, the description file comprising a separate file from a corresponding text file, at least by (paragraph [0044] describes multiple operator plugins separately provided by the operator class, each operator plugin provides code specific for parsing XML elements for specific XML document types according to their DTD files, as such, the DTD files and code specific for parsing XML elements are equivalent to the claimed description file for each of the text files.
before processing each of the text files and absent receiving the schema, identifying a data structure of the description file, the data structure comprising one or more parameters and definitions of the various format types, at least by (paragraph [0044] “Operator class (44) may have one or more operator plugins (45) which provide code specific for parsing XML elements for specific XML document types according to their DTD files” the DTD files provides the data structure comprising one or more parameters and definitions of the various format types)
 processing each of the text files; during processing each of the text files: dynamically generating, at run-time, one or more reader engines to read the data in the text files, at least by (paragraph [0044-0046] describes instantiating (e.g. dynamically generating) one or more operator plugins (e.g. reader engines) that that parsing XML elements for specific XML document types according to their DTD files in the XML file in real time (e.g. run time))
dynamically extracting, at run-time, by the one or more reader engines data based on the identified data structure; and generating an output file with the extracted data, at 
As per claim 2, claim 1 is incorporated and Cox further discloses:
wherein the description file comprises metadata, at least by (paragraph [0044] describes the DTD files and code specific for parsing XML elements are equivalent to the claimed description file and such code specific for parsing the XML elements includes metadata related to the elements see paragraph [0010] which further describes the elements and metadata.
As per claim 3, claim 2 is incorporated and Cox further discloses:
wherein the description file comprises a file in an eXtensible Markup Language (XML) format, at least by (paragraph [0058] which discloses XML DTD format)
As per claim 6, claim 1 is incorporated and Cox fails to disclose:
wherein dynamically generating comprises dynamically generating the one or more reader engines to read the data in the text files in parallel processing, at least by (paragraph [0044,0049] describes each plugin (reader) being called according to the DTD, and further describing the processes being executed in parallel.)
Claim 7 recite equivalent claim limitations as claim 1 above, except that claim 7 replaces the term “a schema” with “a data format structure”, however they are equivalent terms, as such they are rejected for the same reasons as applied hereinabove. 
As per claim 8, claim 7 is incorporated and Cox further discloses:
wherein dynamically generating comprises dynamically generating, at run-time, one or more reader engines to read the data in the text files, at least by (paragraph [0044] Fi.g 4 Ref. 45, describes a plurality of plugins (readers) being called according to the DTD to read/parse the data in the XML files (e.g. text files))
Claims 9, 10 and 11 recite equivalent claim limitations as claims 6, 2 and 3 above, as such they are rejected for the same reasons as applied hereinabove. 
Claims 14, 15, 16, 17 and 18 recite equivalent claim limitations as claims 7, 8, 9, 10 and 11 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Gaurav et al. (US 20060206523 A1).
As per claim 4, claim 1 is incorporated and Cox fails to disclose:
wherein the output file comprises a dataframe, the dataframe comprising a 2-dimensional labeled data structure with columns of potentially different types.

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Gaurav into the teaching of Cox  as they realted to parsing a delimited file and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of grouping similar segments and fields to manage annotations and changes to the group which improves such management on an individual bases, as taught by Gaurav in para. 0056.
As per claim 5, claim 1 is incorporated and Cox fails to disclose:
further comprising dynamically generating, at run-time, one or more writer engines to write the dataframe to a string format file
But Gaurav discloses the above limitation at least by (paragraph [0106] which discloses VAX as the ouput file and converted messages (ie. string format))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Gaurav into the teaching of Cox  as they realted to parsing a delimited file and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing suitable messages to a plurality of destinations, as taught by Gaurav in para. 0106.

Claims 12 and 13 recite equivalent claim limitations as claims 4 and 5 above, as such they are rejected for the same reasons as applied hereinabove. 

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DENNIS TRUONG/Primary Examiner, Art Unit 2152